Title: To Benjamin Franklin from François-Félix Nogaret, 6 December 1781
From: Nogaret, François-Félix
To: Franklin, Benjamin


Monsieur
Vlles. Le 6. Dbre. 1781
Nous sommes inquiets, ma femme et moi Sur votre santé. J’ai envoyé, il y a deux mois, une Domestique à Passy, exprès pour vous remettre l’estampe representant le tombeau de la Reine de hongrie: elle nous a dit S’être acquitté de la commission vis avis votre valet de Chambre: nous l’avons crue. Si votre santé vous permet de nous faire Sçavoir Seulement, ou par la poste, ou par les voitures de la Cour qui passent sur le Chemin que vous ne nous boudés pas, vous nous ferés le plus grand plaisir.
J’ai l’honneur d’etre avec la plus respectueuse Consideration Monsieur Votre très humble et très obeissant Serviteur
FELIX Nogaret
 
Notation: Nogaret 6. Dec. 1781.
